The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejection under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  
The claim is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fails to fall within a statutory category of invention.  Application should note that adding “non-transitory” to the claim to limit a claimed computer readable storage medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, wherein the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacturer structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Little (US 9,930,463) considered with Trautmann et al. (US 2010/0239097), and in further view of Millington et al. (US 2017/0243576).
	Little discloses a method of inspecting a sound input/output device 200 (see figures 2, 3, & 5A, for example), and a computer-readable record medium on which a program for implementing the method (see col. 11, lines 3-28), comprising:  outputting a sound signal through a speaker 212, and receiving a feedback signal of the sound through a microphone 220 (fig. 5A, steps 502-504; see also, col. 13, lines 33-36, regarding “the playback device may be playback device 200 which includes microphone(s) that can be used to record the test sound being played by the playback device 200”); acquiring a first spectrum for an expected test sound and a second spectrum for the feedback signal when at least one specific signal (e.g., instruction) to initiate the defect detection process of figure 5A is detected (see col. 12, lines 1-33); and detecting an error state of at least the speaker 212 by using a correlation between the first and second spectrums (fig. 5A, steps 506-508; see also, col. 14, lines 56-62, regarding “in analyzing the recorded test sound and the expected sound, a defect in the playback device may be detected when a difference which exceeds and/or is equal to a threshold is determined from the comparison.  The difference may be determined by, for example, comparing the spectral response of the recorded test sound and the spectral response of the expected test sound”).  Little discloses the invention as claimed, 
	Trautmann discloses a method and system of inspecting a system including a sound input/output device by “comparing the reproduced test audio signal to the original test audio signal”, in the same field of endeavor, for the purpose of “find[ing] the effect of the system on the test frequency spectrum” (para. 0023).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Little, in view of Trautmann, such that the expected test sound, which is compared to the recorded test sound, is the original test sound output through the speaker 212.  A practitioner in the art would have been motivated to do this for the purpose of comparing the recorded test sound to a known test sound, which is the original test sound output from the speaker 212, in order to more accurately inspect the sound input/output device 200.
	Millington discloses a method and apparatus including detecting at least one specific signal from a sound signal (e.g., a command word), in the same field of endeavor, for the purpose of initiating a particular process of the apparatus associated with the detected specific signal (see para. 0016).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Little, in view of Millington, such that the at least one specific signal (e.g., instruction) to initial the defect detection process of figure 5A is detected from the sound signal as a command word to initiate the defect detection process.  A practitioner in the art would have been motivated to do this for the purpose of using known voice command control to cause the system of Little to initiate the defect detection process of figure 5A.
	Regarding claim 2, the sound signal and the feedback signal are multitoned sound waves as claimed.  See Little, col. 16, lines 63-67.
	Regarding claim 3, detecting the error state includes:  calculating a cross-correlation coefficient between the first and second spectrums; and detecting an error state of at least the speaker by comparing the cross-correlation coefficient with a predetermined threshold.  See Little, col. 14, lines 56-67.

	Regarding claim 8, when the at least one specific signal is not detected for a predetermined time, the first and second spectrums are acquired in response to a general sound signal, and the error state is detected.  See Little, col. 12, lines 34-38, regarding “the device may automatically initiate the defect detection process based on … meeting or exceeding a threshold playback device age”.
	
Claims 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Little (US 9,930,463), Trautmann et al. (US 2010/0239097) and Millington et al. (US 2017/0243576), as applied to claims 1-3, 7, and 8 above, in further view of Balachandran et al. (US 2011/0222696).
	Little, as modified and applied to the claims above, discloses the invention as claimed, including that a server may be in communication with the sound input/output device 200 to initiate the defect detection process of figure 5A remotely over a network (see col. 12, lines 11-33), but fails to specifically teach that the server receives the original test signal output by the speaker and the feedback signal recorded by the microphone and performs the defect detection process of figure 5A and as claimed.  Balachandran discloses a method of inspecting a device under test by emitting and detecting a test signal (see para. 0015-0020), in the same field of endeavor, wherein the inspection process is performed on a remotely connected server for the purpose of utilizing the higher processing capabilities of the server to perform the process (see para. 0105).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Little, in view of Balachandran, such that server receives the original test signal output by the speaker and the feedback signal recorded by the microphone and performs the defect detection process of figure 5A and as claimed.  A practitioner in the art would have been motivated to do this for the purpose of utilizing the higher processing capabilities of the serve to perform the process.

The references cited on the PTO-892 each disclose a method and system for inspecting a sound device.
Claims 4-6, 9, 10, 14-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR, can be reached at telephone number (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
September 10, 2021